DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 7/22/2022 has been entered.  Claims 1-4, 6-14, 16-20 are pending in the application with claim 1 amended, claims 3, 4, 16, 18 withdrawn, claims 5, 15 cancelled, and claims 19, 20 newly added.  The previous 35 USC 112 rejection of claims 5 and 15 are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a diaphragm means” in Line 2, wherein a diaphragm means has previously been defined in Claim 1 and it’s unclear if the claimed limitation is the same or different diaphragm means in Claim 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-12, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatase et al. (US Patent Application Publication No. 2017/0307872, hereinafter Hatase).

In regard to claim 1, Hatase discloses a lens unit (15, Fig. 40), comprising: 
a holder (61) having a housing space (Fig. 40);  
a lens (93); 
a diaphragm means (51); and 
a cover member (91), 
wherein the lens, the diaphragm means and the cover member are housed individually in the housing space having a circular cross-section (Figs. 40,42), 
side surfaces of the cover member are formed in a polygonal prism with even- numbered corners (via 4 corners, Fig. 40), the side surfaces continuing from a front end surface to a rear end surface which is located nearer to the lens (Figs. 40,42),
at least two of the corners of the polygonal prism are in contact with an inner peripheral surface of the housing space of the holder for housing the cover member (Fig. 40),
a gap is formed between each of the side surfaces of the cover member and the inner peripheral surface of the holder in the lens unit (Fig. 40), and
an effective area of a light beam is located inside a light receiving area having a polygonal shape surrounded by a peripheral edge of the front end surface of the cover member (Fig. 40 illustrates the end of the cover having a square light receiving area),
the cross-sectional shape of the lens cut perpendicular to an optical axis direction is different from the cross-sectional shape of the cover member cut perpendicular to the optical axis direction (the lens (91), as shown in Figs. 9 and 40, has a different cross-sectional shape from the cover member (93) when the cross-sectional shape is cut at the convex surface portion (97) of the lens (93) in Fig. 40), and
a gap is formed between side surfaces of the lens and an inner peripheral surface of the holder over a whole circumference of the side surfaces of the lens (a gap is maintained between the side surfaces of the lens (91) and holder (61) over a whole circumference of the side surfaces as illustrated in Fig. 40.  Although the side surface contact a mold resin (145) which contain optical fibers (59), a gap is maintained between the side surfaces and the holder).

In regard to claim 2, Hatase teaches wherein the side surfaces of the cover member are formed in a quadrangular prism (Fig. 40), the side surfaces continuing from the front end surface to the rear end surface (Fig. 40), at least two of the corners of the quadrangular prism of the cover member are in contact with the inner peripheral surface of the housing space (Fig. 40), the gap is formed between each of the side surfaces of the quadrangular prism of the cover member and the inner peripheral surface of the holder in the lens unit (Fig. 40), and the effective area of the light beam is circular and located inside the light receiving area having a quadrangular shape surrounded by the peripheral edge of the front end surface of the quadrangular prism of the cover member (the effective area of the light beam is capable of being circular and located inside the light receiving area since the claim provides no description as to what “an effective area” of the light beam entails, therefore annotated Fig. 40 below illustrates the effective area of the light beam with respect to the light receiving surface).

    PNG
    media_image1.png
    643
    846
    media_image1.png
    Greyscale


In regard to claim 6, Hatase teaches wherein the cover member is chamfered at the corners where the front end surface and each of the side surfaces intersect so that a chamfered surface is formed between the front end surface and the side surfaces of the cover member (Fig. 40 illustrates the chamfered surfaces (224) of the cover member).

In regard to claim 7, Hatase teaches wherein a length of the chamfered surface of the cover member is 0.3 mm or less in a radial direction (the chamfered surface are arranged longitudinally and therefore are 0 mm in the radial direction).

In regard to claims 8 and 17, Hatase teaches wherein an inner diameter of the housing space of the holder for housing the cover member is 0.4 mm to 8 mm (Par. 97 teaches of the outer diameter of the housing being 1mm and the thickness of the sheath being 0.1mm, therefore the inner diameter of the housing space would be 0.8mm).

In regard to claim 9, Hatase teaches wherein a thickness from the front end surface to the rear end surface of the cover member is 0.01 mm to 0.5 mm (Par. 112).

In regard to claim 10, Hatase teaches wherein an inner diameter of a diaphragm in the diaphragm means is 0.01 mm to 0.3 mm (Fig. 42 illustrates the diaphragm being substantially smaller then the width of the cover glass which is 0.5mm and therefore the diaphragm would fall within the range of 0.01 to 0.3mm in diameter), and a field angle of the lens is 150° or less (the field angle is between 60 – 90 degrees, Par. 105).

In regard to claim 11, Hatase teaches wherein a marking protrusion (145,146) extending from the inner peripheral surface of the holder inward in a radial direction is extended to the gap formed between the side surfaces of the cover member and the inner peripheral surface of the holder (Fig. 40). 

In regard to claim 12, Hatase teaches wherein a filler (145,146) is filled in the gap formed between each of the side surfaces of the cover member and the inner peripheral surface of the holder (Fig. 40).

In regard to claim 14, Hatase teaches wherein the lens unit is installed on a distal end of a sensor module (33) of an endoscope (Fig. 42).

In regard to claim 19, Hatase teaches wherein the lens has a circular cross-sectional shape (Fig. 9 illustrates the concave surface portion (97) of the lens (93) having a circular cross-sectional shape ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hatase et al. (US Patent Application Publication No. 2017/0307872, hereinafter Hatase) in view of Wilson et al. (US Patent Application Publication No. 2018/0213207, hereinafter Wilson).

In regard to claim 13, Hatase fails to disclose the diaphragm means is a diaphragm pattern masked by photo-etching at least on one of the front end surface and the rear end surface of the cover member.
Wilson teaches an analogous endoscope comprising a lens array and coating an aperture mask on the lens array.   To create the aperture mask, a black chrome or other opaque material may be deposited on surface of the lens array and patterned by photo-etching.  Additionally, the black chrome can be applied and patterned on a glass substrate (Par. 61).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the aperture of Hatase to be coated directly on a surface of the cover glass as taught by Wilson as a matter of design choice for limiting the amount of light received by a lens unit.  Applying the aperture mask directly to the cover glass would further reduce the number of components required to assemble the lens unit.  There being no unexpected results in substituting the aperture of Hatase with the black chrome patterned by photo-etching as taught by Wilson.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hatase et al. (US Patent Application Publication No. 2017/0307872, hereinafter Hatase) in view of Kennedy II, et al. (US Patent Application Publication No. 2013/0172678, hereinafter Kennedy).

In regard to claim 20, Hatase fails to disclose the diaphragm means is a diaphragm pattern masked by photo-etching at least on one of the front end surface and the rear end surface of the cover member.
Kennedy teaches an analogous endoscope comprising a lens stack (1606) housed within a lens stack recess (1610).  The lens stack can have a uniform cross-section shape, such as circular or square (Par. 98) as shown in Fig. 17 or be formed of a first portion (1650) formed as a cover glass having a square cross-section shape and a second portion (1652) having a circular cross-section shape (1652) as shown in Fig. 17A.   Kennedy further teaches the lens stack having one or more lenses as well as one or more coatings, filters or apertures (Par. 63).  As shown in Fig. 17A, the cover glass, as the first portion (1652), has a square cross-sectional shape and the aperture is formed as a disc shape due to the circular cross-sectional shape of the second portion (1652).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the lens unit of Hatase to form the cover glass with a square cross-sectional shape (1650) and the rest of the lens unit with a circular cross-sectional shape (1652, Fig. 17A) as taught by Kennedy as a matter of design choice since Kennedy teaches the lens unit can have a uniform cross-sectional shape as shown in Fig. 17 or varying cross-sectional shape in Fig. 17A, Par. 98.  There would be no unexpected results in modifying the lens unit of Hatase having a uniform outer cross-sectional shape to have a combination of square and circular cross-section shapes as taught by Kennedy.

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues: 
“First, Hatase does not disclose the configuration “the cross-sectional shape of the lens cut perpendicular to an optical axis direction is different from the cross-sectional shape of the cover member cut perpendicular to the optical axis direction.” In Hatase, the lens 93 (lens) has the same cross-sectional shape as the objective cover glass 91 (cover member). Both of them have a rectangular cross-sectional shape (polygonal prism). In Hatase, the lens 93 (lens), the objective cover glass 91 (cover member) and other members are preliminarily combined with each other, formed in a rectangular cross- sectional shape by a dicing process, and then inserted in the housing space in a combined state. Therefore, they necessarily have the same cross-sectional shape in Hatase. The lens 93 (lens) cannot have a different cross-sectional shape as that of the objective cover glass 91 (cover member) from the viewpoint of the manufacturing process. In the present invention, as described in the paragraph [0047], the rear end surface 24 of the flange portion 22 of the lens 12 is fixed to a flange abutting portion 26 of the housing space 17 of the holder 11a. Namely, the lens is positioned to the holder separately from other members. Thus, the lens can be arranged in the holder more flexibly and the position of the lens can be determined more precisely compared to the configuration of Hatase.”

The examiner disagrees since the interior cross-sectional shape of the proximal portion of the lens (93) has concave surface portion (97), wherein the interior of the cover glass is solid and therefore has a different cross-sectional shape than the lens as illustrated in Fig. 42.

Regarding Claim 1, Applicant argues: 
“Furthermore, Hatase does not disclose the configuration “a gap is formed between side surfaces of the lens and an inner peripheral surface of the holder over a whole circumference of the side surfaces of the lens.” In the present invention, a gap is formed between the lens and the inner peripheral surface of the holder while the cover member is in contact with the inner peripheral surface of the holder at least at two of the corners of the polygonal prism. Because of this, the cover member can be fixed to the housing space of the holder while the lens can be flexibly arranged in the housing space as described above. In the configuration of Hatase, the lens 93 (lens) and the objective cover glass 91 (cover member) have the same cross-sectional shape as described above. Therefore, if the cover member is configured to be in contact with the inner peripheral surface of the holder, the lens is necessarily in contact with the inner peripheral surface of the holder. On the other hand, if the lens configured to be not in contact with the inner peripheral surface of the holder, the cover member is necessarily not in contact with the inner peripheral surface of the holder. Thus, it is impossible in the configuration of Hatase to form a gap between side surfaces of the lens and an inner peripheral surface of the holder over a whole circumference of the side surfaces of the lens while the cover member is configured to be in contact with the inner peripheral surface of the holder. As explained above, the cited references do not disclose, teach, or suggest (implied or otherwise) the claimed limitations of the present invention. Therefore, Applicant respectfully submits that Claim 1 is allowable over the cited reference and solicit reconsideration and allowance of this claim.”

The examiner disagrees since the lens (93) has the same outer cross-sectional shape as the cover glass (91), whereas Figs. 40 and 41 clearly illustrate only the corners of the cover glass and lens are in contact with the holder and gaps are formed between each of the side surfaces and the holder.  Additionally, Fig. 40 illustrates mold resin being disposed between each of the side surfaces and the holder which further illustrates the side surfaces are not in direct contact with the holder and a gap is formed therebetween.

Regarding Claim 19, Applicant argues: 
“As already described, both the lens 93 (lens) and the objective cover glass 91 (cover member) are formed in a rectangular cross-sectional shape (polygonal prism) in Hatase. Since the lens and the aperture 51 are formed in a rectangular cross-sectional shape, it is natural to form the cover glass 91 in a rectangular cross-sectional shape. On the other hand, the present invention is characterized in that the cover member formed in a polygonal prism is used for the lens having a circular cross-sectional shape. As explained above, the cited references do not disclose, teach, or suggest (implied or otherwise) the claimed limitations of the present invention. Therefore, Applicant respectfully submits that Claim 19 is allowable over the cited reference and solicit reconsideration and allowance of this claim.”

The examiner disagrees since the lens (39) has a circular cross-section shape in interior of the lens due to the concave surface portion (97) as illustrated in Figs. 9 and 42.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        August 16, 2022